     Case 2:18-cv-01384-RFB-EJY Document 12 Filed 01/06/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9    GWENDOLYN R. REDDIC,                               Case No. 2:18-cv-01384-RFB-EJY
10                                        Plaintiff,
                                                                            ORDER
11           v.
12    SARTINI PLAZA, et al.,
13                                     Defendants.
14
15          Before the Court for consideration is the Report and Recommendation [ECF No. 10] of the
16   Honorable Elayna J. Youchah, United States Magistrate Judge, entered October 23, 2020.
17          A district court “may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
21   required to “make a de novo determination of those portions of the report or specified proposed
22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
26   by November 6, 2020. No objections have been filed. The Court has reviewed the record in this
27   case and concurs with the Magistrate Judge’s recommendations.
28   ...
     Case 2:18-cv-01384-RFB-EJY Document 12 Filed 01/06/21 Page 2 of 2



 1         IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 10] is
 2   ACCEPTED and ADOPTED in full.
 3         IT IS FURTHER ORDERED that Plaintiff’s Amended Complaint (ECF No. 5) is
 4   DISMISSED with prejudice as amendment would be futile.
 5
           DATED: January 6, 2021.
 6
                                                     _____________________________
 7                                                   RICHARD F. BOULWARE, II
 8                                                   United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
